Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  HALE CAMERMAN, individually
  and on behalf of all others similarly situated,              CLASS ACTION

         Plaintiff,

  vs.

  AXISPOINT LLC, d/b/a                                         JURY TRIAL DEMANDED
  AXIS AUTO PROTECTION,
  a Missouri Corporation, and
  SUNPATH LTD,
  a Delaware Corporation,

         Defendants.
  ___________________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff, Hale Camerman (hereinafter “Plaintiff”), brings this class action under Rule 23

  of the Federal Rules of Civil Procedure against Axispoint LLC, d/b/a Axis Auto Protection,

  (“Axis”) Sunpath LTD, (“Sunpath”) (Collectively “Defendants”) for its violations of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the

  regulations promulgated thereunder. In support, Plaintiff alleges as follows:

                                   PRELIMINARY STATEMENT

         1.      Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

  other available legal or equitable remedies, resulting from the illegal actions of Defendants in

  negligently or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading

  Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to herself and her own




                                                    1
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 15




  acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by Plaintiff’s attorneys.

         2.      “Month after month, unwanted robocalls and texts, both telemarketing and

  informational, top the list of consumer complaints received by the [FCC].”1 The TCPA is designed

  to protect consumer privacy by, among other things, prohibiting the making of autodialed or

  prerecorded-voice calls to cell phone numbers and failing to institute appropriate do-not-call

  procedures. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. 64.1200(d).

         3.      The TCPA was designed to prevent calls like the ones described within this

  complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

  about abuses of telephone technology – for example, computerized calls dispatched to private

  homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

  744 (2012).

         4.      Additionally, the FCC has explicitly stated that the TCPA’s prohibition on

  automatic telephone dialing systems “encompasses both voice calls and text calls to wireless

  numbers including, for example, short message service (SMS) calls.” U.S.C.A. Const. Amend. 5;

  Telephone Consumer Protection Act of 1991, § 3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii).

  Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D. Cal. 2010)

         5.      In enacting the TCPA, Congress intended to give consumers a choice as to how

  creditors and telemarketers may call them and made specific findings that “[t]echnologies that

  might allow consumers to avoid receiving such calls are not universally available, are costly, are

  unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

  243, § 11. Toward this end, Congress found that:



  1
         In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).


                                                      2
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 15




                 [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
                 or when such calls are necessary in an emergency situation affecting
                 the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
                 invasion.

  Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

  (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

         6.      In an action under the TCPA, a plaintiff must only show that the defendant “called

  a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

  755 F.3d 1265 (11th Cir. 2014).

                                    JURISDICTION AND VENUE

         7.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

  1331 and 47 U.S.C. § 227.

         8.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

  substantial part of the events or omissions giving rise to the claims in this case occurred in this

  District, including Defendant’s transmission of the unlawful and unwanted calls to Plaintiff.

         9.      The Court has personal jurisdiction over Defendants because they conduct business

  in this state, markets their services within this state, and have availed themselves to the jurisdiction

  of the State of Florida by placing calls to Plaintiff and Class Members in and from this state.

                                                PARTIES

         10.     Plaintiff’s domicile is in Broward County, Florida.

         11.     Defendant, Axispoint LLC, d/b/a Axis Auto Protection, is a Missouri Profit

  Corporation and citizen and registered in the state of Missouri, listing its principal address at 7519

  Mexico Rd., St. Peters, Missouri, 63376.



                                                     3
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 15




         12.     Defendant Axis promotes, markets and sells vehicle service contracts by calling

  wireless phone users in violation of the TPCA.

         13.     Defendant, Sunpath LTD, is a Delaware Profit Corporation and citizen and

  registered in the state of Delaware, registered in the state of Massachusetts, and listing its principal

  address at 50 Braintree Hill Office Park, Suite 310, Braintree, MA 02184.

         14.     Defendant Sunpath claims that it offers consumers “premium vehicle service

  contracts that are easily understood by consumers and regarded as an essential compliment to their

  collision insurance”.

         15.     Defendant Subpath authorizes selling agents, including Defendant Axis, to

  promote, market and sell its vehicle service contracts by calling wireless phone users in violation

  of the TPCA.

         16.     Defendants, directly or through other persons, entities or agents acting on its behalf,

  conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused all of

  the wrongful acts and omissions, including the dissemination of the unsolicited calls that are the

  subject matter of this Complaint.

                                      FACTUAL ALLEGATIONS

         17.     At all times relevant, Plaintiff, and at all times mentioned herein was, a “person” as

  defined by 47 U.S.C. § 153 (39).

         18.     Defendant Axis is a citizen of the State of Missouri, and at all times mentioned

  herein was, a corporation and “persons,” as defined by 47 U.S.C. § 153 (39).

         19.     At all times relevant Defendant Axis conducted business in the State of Florida and

  in Broward County, within this judicial district.




                                                      4
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 15




          20.     Defendant Sunpath is a citizen of the State of Delaware, and at all times mentioned

  herein was, a corporation and “persons,” as defined by 47 U.S.C. § 153 (39).

          21.     At all times relevant Defendant Sunpath conducted business in the State of Florida

  and in Broward County, within this judicial district.

          22.     On October 22, 2020 at approximately 12:16 p.m., Plaintiff received a telephone

  call from Defendant Axis. Plaintiff was connected to a live agent who inquired about Plaintiff’s

  “2013 Ford F-150”, asked about the vehicle’s mileage and condition and then transferred the call

  to another agent named Michelle who attempted to sell Plaintiff a vehicle service contract issued

  by Defendant Sunpath.

          23.     The telemarketing call was made to Plaintiff’s 8791 Number, and within the time

  period that is relevant to this action.

          24.     Upon information and belief, Plaintiff has received multiple telephone calls from

  Axis to his 8791 Number within twelve months of October 22, 2020.

          25.     At no time did Plaintiff provide Plaintiff’s cellular number to Defendants through

  any medium, nor did Plaintiff consent to receive such unsolicited calls.

          26.     Plaintiff has never signed-up for, and has never used, Defendants’ services, and has

  never had any form of business relationship with Defendants.

          27.     Plaintiff is the subscriber and sole user of the 8791 Number and is financially

  responsible for phone service to the 8791 Number, including the cellular costs and data usage

  incurred as a result of the unlawful calls made to Plaintiff by Defendants.

          28.     Additionally, Plaintiff has been registered on the National Do Not Call Registry

  since April 14, 2011.




                                                   5
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 15




         29.     The content of the calls made to Plaintiff and the Class Members show that they

  were for the purpose of marketing, advertising, and promoting Defendants’ business and services

  to Plaintiff as part of an overall telemarketing strategy.

         30.     These calls were not for emergency purposes as defined by 47 U.S.C. §

  227(b)(1)(A)(i).

         31.     Plaintiff did not provide Defendants or its agents prior express consent to receive

  calls, including unsolicited calls, to Plaintiff’s cellular telephone, pursuant to 47 U.S.C.

         32.     The unsolicited calls by Defendants, or its agents, violated 47 U.S.C. § 227(b)(1).

         33.     Defendants are and were aware that they are placing unsolicited robocalls to

  Plaintiff and other consumers without their prior express consent.

         34.     Plaintiff was damaged by Defendants’ call. In addition to using Plaintiff’s

  residential cellular data, phone storage, and battery life, Plaintiff’s privacy was wrongfully

  invaded, and Plaintiff has become understandably aggravated with having to deal with the

  frustration of repeated, unwanted calls, forcing Plaintiff to divert attention away from Plaintiff’s

  work and other activities. Not only did the receipt of the robocalls distract Plaintiff away from

  Plaintiff’s personal activities, Plaintiff was forced to spend time investigating the source of the

  calls and who sent them to him.

                                 CLASS ACTION ALLEGATIONS

         35.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

  Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

  Members” defined as:

                 No Consent Class: All persons within the United States who,
                 within the four years prior to the filing of this Complaint, were
                 called by Defendants or anyone on Defendants’ behalf, to said
                 person’s cellular telephone number, advertising Defendants’



                                                    6
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 15




                 services, without the recipients prior express consent, using the
                 same equipment used to call Plaintiff’s cellular telephone, in
                 violation of the TCPA.

                 Do Not Call Registry Class: All persons in the United States who
                 from four years prior to the filing of this action (1) were called
                 by or on behalf of Defendants; (2) more than one time within
                 any 12-month period; (3) where the person’s telephone number
                 had been listed on the National Do Not Call Registry for at least
                 thirty days; (4) for the purpose of selling Defendants’ products
                 and/or services; and (5) for whom Defendants claim (a) they did
                 not obtain prior express written consent, or (b) it obtained prior
                 express written consent in the same manner as Defendants claim
                 they supposedly obtained prior express written consent to call
                 the Plaintiff.


         36.     Excluded from the Class are: any Defendants, and any subsidiary or affiliate of that

  Defendants, and the directors, officers and employees of that Defendants or its subsidiaries or

  affiliates, and members of the federal judiciary.

         37.     This action has been brought and may properly be maintained as a class action

  against Defendants pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

  Plaintiff reserves the right to amend the Class definition if discovery and further investigation

  reveal that any Class should be expanded or otherwise modified.

         38.     Numerosity: At this time, Plaintiff does not know the exact number of Class

  Members, but among other things, given the nature of the claims and that Defendants’ conduct

  consisted of a standardized SPAM campaign calls placed to cellular telephone numbers, Plaintiff

  believes, at a minimum, there are greater than forty (40) Class Members. Plaintiff believes that

  the Class is so numerous that joinder of all members of the Class is impracticable and the

  disposition of their claims in a class action rather than incremental individual actions will benefit




                                                      7
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 15




  the Parties and the Court by eliminating the possibility of inconsistent or varying adjudications of

  individual actions.

         39.      Upon information and belief, a more precise Class size and the identities of the

  individual members thereof are ascertainable through Defendants’ records, including, but not

  limited to Defendants’ calls and marketing records.

         40.      Members of the Class may additionally or alternatively be notified of the pendency

  of this action by techniques and forms commonly used in class actions, such as by published notice,

  e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

  methods suitable to this class and deemed necessary and/or appropriate by the Court.

         41.      Existence and Predominance of Common Questions of Fact and Law: There is

  a well-defined community of common questions of fact and law affecting the Plaintiff and

  members of the Class. Common questions of law and/or fact exist as to all members of the Class

  and predominate over the questions affecting individual Class members. These common legal

  and/or factual questions include, but are not limited to, the following:

               a. Whether, within the four years prior to the filing of this Complaint, Defendants or

                  their agents called (other than a message made for emergency purposes or made

                  with the prior express consent of the called party) to a Class member using an

                  automatic telephone dialing system;

               b. How Defendants obtained the numbers of Plaintiff and Class members;

               c. Whether Defendants engaged in telemarketing when they called which are the

                  subject of this lawsuit;

               d. Whether the calls made to Plaintiff and Class Members violate the TCPA and its

                  regulations;




                                                   8
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 15




               e. Whether Defendants willfully or knowingly violated the TCPA or the rules

                  prescribed under it;

               f. Whether the calls made to Plaintiff and Class Members violate the Do Not Class

                  Registry rules and regulations;

               g. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                  treble damages, and attorney fees and costs for Defendants’ acts and conduct;

               h. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                  enjoining Defendants from continuing to engage in its unlawful conduct; and

               i. Whether Plaintiff and the Class are entitled to any other relief.

         43.      One or more questions or issues of law and/or fact regarding Defendants’ liability

  are common to all Class Members and predominate over any individual issues that may exist and

  may serve as a basis for class certification under Rule 23(c)(4).

         44.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

  The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

  from the same course of conduct that violates the TCPA.

         45.      Plaintiff and members of the Class each received at least one telephone call,

  advertising the Defendants’ vehicle service contracts, which Defendants placed or caused to be

  placed to Plaintiff and the members of the Class.

         46.      Adequacy of Representation: Plaintiff is an adequate representative of the Class

  because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

  will fairly, adequately and vigorously represent and protect the interests of the members of the

  Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,




                                                    9
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 10 of 15




  who are competent and experienced in litigation in the federal courts, TCPA litigation and class

  action litigation.

          47.     Superiority: A class action is superior to other available means for the fair and

  efficient adjudication of the claims of the Class. While the aggregate damages which may be

  awarded to the members of the Class are likely to be substantial, the damages suffered by

  individual members of the Class are relatively small. As a result, the expense and burden of

  individual litigation makes it economically infeasible and procedurally impracticable for each

  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against Defendants

  by any member of the Class. The likelihood of the individual members of the Class prosecuting

  separate claims is remote. Individualized litigation would also present the potential for varying,

  inconsistent or contradictory judgments, and would increase the delay and expense to all parties

  and the court system resulting from multiple trials of the same factual issues. In contrast, the

  conduct of this matter as a class action presents fewer management difficulties, conserves the

  resources of the parties and the court system, and would protect the rights of each member of the

  Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

  would preclude its maintenance as a class action.

          48.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted

  under Rule 23(b)(2) because Defendants have acted on grounds generally applicable to Plaintiff

  and members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff

  and Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on

  grounds generally applicable to the entire Class in order to enjoin and prevent Defendants’ ongoing




                                                  10
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 11 of 15




  violations of the TCPA, and to order Defendants to provide notice to them of their rights under the

  TCPA to statutory damages and to be free from unwanted calls.

                                  COUNT I
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                47 U.S.C. § 227(b)

         49.     Plaintiff incorporates by reference all of the allegations contained in all of the above

  paragraphs 1 through 48 of this Complaint as though fully stated herein.

         50.     It is a violation of the TCPA to make any call using an automatic telephone dialing

  system to a person without their prior express consent. 47 U.S.C. 227(b)(1)(A).

         51.     Upon information and belief, the calls that Defendants placed or caused to be placed

  to Plaintiff were placed by a system that is an automatic telephone dialing system because the

  system has the capacity either to store a telephone number using a random or sequential generator

  or to produce a telephone number using a random or sequential number generator.

         52.     Defendants – or third parties directed by Defendants – used an automatic telephone

  dialing system to place one or more calls to Plaintiff.

         53.     These calls were made without regard to whether or not Defendants had first

  obtained express permission from the called party to make such calls. In fact, Defendants did not

  have prior express consent to call any of these telephones.

         54.     Defendants have, therefore, violated Sec. 227(b)(1)(A) of the TCPA by initiating

  telephone calls using an automatic telephone dialing system of Plaintiff and the other members of

  the putative Class without their prior express consent.

         55.     The foregoing acts and omissions of Defendants constitute numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.




                                                   11
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 12 of 15




         56.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         57.     At all relevant times, Defendants knew or should have known that their conduct as

  alleged herein violated the TCPA.

         58.     Defendants knew that they did not have prior express consent to make these calls,

  and knew or should have known that their conduct was a violation of the TCPA.

         59.     Because Defendants knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive calls using an automatic telephone dialing system, the

  Court should treble the amount of statutory damages available to Plaintiff and members of the

  Putative Class pursuant to section 227(b)(3) of the TCPA.

         60.     As a result of Defendants knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

         61.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against Defendants, as set forth in the Prayer for Relief below.




                                                   12
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 13 of 15




                                            COUNT II
                                 VIOLATION OF THE TCPA
                                         47 U.S.C. § 227
                    On Behalf of Plaintiff and the Do Not Call Registry Class

         62.     Plaintiff incorporates by reference all of the allegations contained in all of the above

  paragraphs 1 through 48 of this Complaint as though fully stated herein.

         63.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

         64.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.” 2

         65.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         66.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).




  2
   .      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
  https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf

                                                   13
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 14 of 15




         67.     Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         68.     Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one telephone call in a 12-month period made by or on behalf

  of Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendants’

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

  such violations of 47 C.F.R. § 64.1200.

         69.     To the extent Defendants’ misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class relief

  against Defendants, individually and jointly, as set forth in the Prayer for Relief below.

                                      PRAYER FOR RELIEF
         a.      WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiff’s favor

                 and in favor of the class, against Defendants for:

         b.      An order certifying this case as a class action, certifying Plaintiff as representative

                 of the Class, and designating Plaintiff’s attorneys Class counsel;

         c.      Statutory damages of $500 per call in violation of the TCPA;

         d.      Willful damages at $1,500 per call in violation of the TCPA;




                                                   14
Case 0:21-cv-60907-AHS Document 1 Entered on FLSD Docket 04/28/2021 Page 15 of 15




         e.     Statutory damages of $500 per call in violation of the Do Not Call Registry;

         f.     Willful damages of $1,500 per call in violation of the Do Not Call Registry;

         g.     A declaration that Defendants’ practices described herein violate the Telephone

                Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

         h.     Reasonable attorney’s fees and costs; and

         i.     Such further and other relief as this Court deems reasonable and just.



                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury.


  Dated: April 28, 2021                       Respectfully submitted,

                                              /s/ Seth M. Lehrman
                                              Seth M. Lehrman (FBN 132896)
                                              E-mail: seth@epllc.com
                                              EDWARDS POTTINGER LLC
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, FL 33301
                                              Telephone: 954-524-2820
                                              Facsimile: 954-524-2822

                                              Manuel S. Hiraldo (FBN 030380)
                                              E-mail: mhiraldo@hiraldolaw.com
                                              HIRALDO P.A.
                                              401 E. Las Olas Boulevard, Suite 1400
                                              Fort Lauderdale, FL 33301
                                              Telephone: 954-400-4713

                                              Counsel for Plaintiff




                                                15
